EXAMINER'S AMENDMENT
     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zachary Rimkunas on January 26, 2022.

The application has been amended as follows: 

1. (Currently Amended) Packaging for a product, the packaging comprising a closure, wherein the closure is configured to close a product container and comprises a closure body that prevents access to an identification tag embedded therein without irreversibly damaging the closure body 

2. (Original) The packaging of claim 1, wherein the closure body includes a first portion and a second portion that are associated to define a chamber and the identification tag resides within the chamber and is optionally attached to either the first portion or the second portion of the closure body. 

3. (Original) The packaging of claim 1, wherein the identification information is indelibly marked on the identification tag. 

4. (Original) The packaging of claim 1, wherein the identification information comprises a letter code, a number code, an alphanumeric code, a bar code, a symbol code, a two-dimensional code, or a three-dimensional code. 

5. (Original) The packaging of claim 1, further comprising a product container that is detachably or non-detachably attached to the closure, wherein the product container is configured to be closed by the closure. 

6. (Original) The packaging of claim 5, wherein the product container is marked with a second representation of the unique product identifier. 



8. (Original) The packaging of claim 7, wherein the second representation and/or the third representation of the unique product identifier includes a machine-readable code and/or a human-readable code. 

9. (Original) The packaging of claim 7, wherein the second representation and/or the third representation includes a letter code, a number code, an alphanumeric code, a bar code, a symbol code, a two-dimensional code, or a three-dimensional code. 

10. (Original) The packaging of claim 8, wherein at least a portion of the human- readable code is randomized and/or comprises a manufacturer identifier. 

11. (Original) The packaging of claim 1, wherein the unique product identifier is associated with an invoice number or other document associated with the product. 

12. (Currently Amended) A method of determining whether a product has been diverted from its intended supply chain, the method comprising: 
(a) receiving a packaged product comprising a product within a product container having a closure disposed thereon, wherein the closure comprises a closure body that prevents access closure body 
(b) breaching the closure body; and 
(c) determining whether the packaged product has been diverted from its intended supply chain based at least in part on assessing the identification information. 

13. (Original) The method of claim 12, wherein assessing the identification information comprises using the identification information to query a database that associates the identification information with the identity of the last party in the intended supply chain to have received the product. 

14. (Original) The method of claim 12, further comprising a step of analyzing the product, wherein a difference between the product analyzed and a sample of the product originally packaged indicates that the product has been tampered with. 

15. (Currently Amended) A method of packaging a product in a product container, the method comprising: 
receiving the product container with the product disposed therein; and 
closure body 

16. (Currently Amended) A method of packaging a product in a product container, the method comprising: 
receiving the product container with the product disposed therein; 
closing the product container by affixing a closure to an opening of the product container, wherein the closure is configured to close the product container and comprises a closure body that prevents access to an identification tag embedded therein without irreversibly damaging the closure body 
inserting the product container with the closure affixed thereto into an outer container having an opening and/or a wall including a hole therein, and indelibly marking the product 

17. (Allowed) The method of claim 16, further comprising securing the product container within the outer container, wherein the product container is secured after indelibly marking the product container through the opening in the outer container. 

18. (Allowed) The method of claim 16, further comprising securing the product container within the outer container, wherein the product container is secured before or after indelibly marking the product container by directing the first representation through the hole in the wall of the outer container. 

19. (Allowed) The method of claim 16, wherein indelibly marking the product container and the outer surface of the outer container comprises one or more of printing, laser engraving, etching, stamping, embossing, or dyeing the first and second representations of the unique identifier on the product container and on the outer surface of the outer container. 

20. (Allowed) The method of claim 16, wherein the first representation and/or the second representation of the unique identifier includes a machine-readable code and/or a human-readable code. 



22. (Allowed) The method of claim 20, wherein the human-readable code includes an alphanumeric code and/or a symbolic code. 

23. (Allowed) The method of claim 20, wherein at least a portion of the human- readable code is randomized. 

24. (Allowed) The method of claim 20, wherein a portion of the human-readable code comprises a manufacturer identifier. 

25. (Allowed) The method of claim 16, further comprising storing an association of an invoice number or other document associated with the packaged product and one or more of the unique identifiers in a database.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the packaging for a product of independent claims 1, 12, 15 and 16 featuring the closure body configuration, for such, configured with all of the limitations in conjunction with one another as claimed by Applicant to form each specified claim.  The specific limitations of the Applicant’s claimed invention above in conjunction with one another .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NAOMI J SMALL/Primary Examiner, Art Unit 2684